DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claim(s) 1, 5-9 and 9 are objected to because of the following informalities:  
Claims 1, 6 and 9: “the novel mobile application system” should read “the mobile application system”. 
Claim 5: “the system” should read “the mobile application system”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the match fees”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “match fees”.
Claim 1 recites “the prize money”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “prize money”.
Claim 4 recites “the winner”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “a winner”.
Claims 2-3 and 5 are also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “selecting a match to enter into; transferring funds according to the match fees; entering real-time scores of the match; and collecting the prize money upon winning”.
The limitations of above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a processor, a memory and a plurality of storage device, creating a username and password; logging in with username and password. Each of the additional limitations are recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-5 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the system is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “selecting a course to play at; reserving a time to play; selecting opponents to play against; and inviting opponents to compete”.
The limitations of above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a processor, a memory and a plurality of storage device, creating a username and password; logging in with username and password. Each of the additional limitations are recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 7-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 6 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “creating a profile, selecting a profile to view; posting original content; selecting content of others to view; posting items for sale; selecting items for purchase; viewing recommended bars and restaurants; and recommending bars and restaurants”.
The limitations of above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a processor, a memory and a plurality of storage device, creating a username and password; logging in with username and password. Each of the additional limitations are recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application (uploading of images in claim 11 is recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisler (US 2013/0158685).
As per claim 6, Heisler discloses mobile application system for golf configured to allow a user to enter golf contests, socialize, schedule and reserve golf course time, and post and view content, the mobile application system for golf comprising;
a processor, a memory and a plurality of storage devices (paragraph 21-22);
the novel mobile application system for golf when executed performs the steps of:
creating a username and password (paragraph 28, 34 and 42);
logging in with username and password (paragraph 28, 34 and 42);
selecting a course to play at (fig. 6, paragraph 51);
reserving a time to play (fig. 5, paragraph 50, a time for the reservation is set);
selecting opponents to play against (fig. 7, paragraph 52, selecting previous played opponents); and
inviting opponents to compete (fig. 7, paragraph 52, inviting players).
As per claim 7, Heisler discloses configured to allow for searching nearby golf courses (fig. 6, paragraph 51) and selecting an available time to play (fig. 5, paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Callery (US 2008/0287198).
As per claim 1, Heisler discloses a mobile application system for golf configured to allow a user to enter golf contests, socialize, schedule and reserve golf course time, and post and view content, the mobile application system for golf comprising;
a processor, a memory and a plurality of storage devices (paragraph 21-22);
the novel mobile application system for golf when executed performs the steps of:
creating a username and password (paragraph 28, 34 and 42);
logging in with username and password (paragraph 28, 34 and 42);
entering real-time scores of the match (paragraph 25 and 35-39, fig. 3a-c).
However, Heisler does not disclose but Callery discloses selecting a match to enter into (paragraph 66, a user selects a competition to join); transferring funds according to the match fees (paragraph 64); collecting the prize money upon winning (paragraph 64, 70, 101, 107 and 115, cash prize is collected by the winners).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Callery in the teaching of Heisler, in order to conduct fantasy sports or other competitions (Callery, paragraph 11).
As per claim 2, Heisler discloses configured to keep score of real-time golf matches (paragraph 25 and 35-39). However, Heisler does not disclose but Callery discloses collect entry fees (paragraph 64) and distribute prize money to winners (paragraph 64, 70, 101, 107 and 115)(please see claim 1 rejection for combination rationale).
As per claim 3, Heisler discloses configured to match up multiple users for in-person golf matches (fig. 7, paragraph 52).
As per claim 4, Heisler discloses configured to have users enter real-time golf scores to determine the winner of a match (paragraph 35-43).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Callery (US 2008/0287198), as disclosed in the rejection of claim 1, in further view of Aouizerate (US 2009/0005161).
As per claim 5, Heisler does not explicitly disclose but Aovizerate discloses configured 10to have a user winner of a match collect prize money by transferring funds from the system to a bank account of choice (paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aouizerate in the teaching of Heisler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
play.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler, as disclosed in the rejection of claim 6, in view of Lensch (US 2009/0099924).
As per claim 8, Heisler discloses inviting of those opponents to a match at a nearby golf course at a reserved time (fig. 7, paragraph 51-52). However, Heisler does not disclose but Lensch discloses configured to allow for searching of available nearby opponents (paragraph 148-149).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Lensch in the teaching of Heisler, in order create a team sport community (please see Lensch abstract).
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Linden (US 2015/0100458) and Mitrovic (US 2013/0024471).
As per claim 9, Heisler discloses a mobile application system for golf configured to allow a user to enter golf contests, socialize, schedule and reserve golf course time, and post and view content, the mobile application system for golf comprising;
a processor, a memory and a plurality of storage devices (paragraph 21-22);
the novel mobile application system for golf when executed performs the steps of:
creating a username and password (paragraph 28, 34 and 42);
logging in with username and password (paragraph 28, 34 and 42);
creating a profile (paragraph 29);
selecting a profile to view (paragraph 28-29, fig. 4);
posting original content (paragraph 28-29);
selecting content of others to view (paragraph 28-29, 40, 46-47, fig. 4).
However, Heisler does not disclose but Linden discloses posting items for sale (paragraph 102-109); selecting items for purchase (paragraph 102-109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Linden in the teaching of Heisler, in order to perform one or more commerce activities without disrupting the user’s social networking experience (please see Linden paragraph 8).
However, Heisler does not disclose but Mitrovic discloses viewing recommended bars and restaurants (paragraph 17, 24, 50-52); and recommending bars and restaurants (paragraph 17, 24 and 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mitrovic in the teaching of Heisler, in order to generate location-aware recommendations (please see Mitrovic abstract).
As per claim 10, Heisler discloses configured to allow for the creation of a personal profile by answering a series of questions (paragraph 48) and for viewing of profiles created by other users (paragraph 28-29, 40 and 46-47).
As per claim 11, Heisler discloses configured to allow for upload of images, posting of content, and viewing images and posted content of others (paragraph 28-29).
As per claim 12, Heisler does not disclose but Linden discloses configured 15to allow for listing items for sale and for viewing and purchasing of items listed for sale by others (paragraph 102-109)(please see claim 9 rejection for combination rationale).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of Linden (US 2015/0100458) and Mitrovic (US 2013/0024471), as disclosed in the rejection of claim 9, in further view of Lensch.
As per claim 13, Heisler discloses provide a list of local courses (fig. 7, paragraph 52). However, Heisler does not disclose but Mitrovic discloses configured to determine location of a user (paragraph 17, 24, 50-52) and subsequently provide a list of 20restaurants and bars (paragraph 17, 24 and 50-52).
However, Heisler in view of Mitrovic does not disclose but Lensch discloses provide a list of available opponents (fig. 20, paragraph 148-151). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Lensch in the teaching of Heisler in view of Mitrovic, in order create a team sport community (please see Lensch abstract).
Conclusion
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628